[Cite as State v. Burns, 2020-Ohio-3966.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                            No. 108468
                 v.                               :

EDDIE BURNS,                                      :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 6, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-18-633923-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and John F. Hirschauer, Assistant Prosecuting
                 Attorney, for appellee.

                 Timothy Young, Ohio Public Defender, and Timothy B.
                 Hackett and Abigail Christopher, Assistant State Public
                 Defenders, for appellant.


FRANK D. CELEBREZZE, JR., J.:

                Defendant-appellant Eddie Burns brings the instant appeal challenging

his convictions for robbery, aggravated burglary, aggravated robbery, receiving

stolen property, and attempted murder. Appellant argues that the juvenile court
erred by denying his motion to sever the unrelated counts charged in the complaint

for purposes of the probable cause hearing, the state violated his constitutional

rights when it indicted him in the General Division of the Cuyahoga County Court of

Common Pleas (hereinafter “general division” or “adult court”) on counts for which

the juvenile court found that the state failed to establish probable cause, the juvenile

court erred by denying his motion to suppress, and the juvenile court’s probable

cause determinations regarding the charges in the complaint were not supported by

sufficient credible evidence. After a thorough review of the record and law, this court

affirms.

                        I. Factual and Procedural History

             The instant appeal pertains to appellant’s involvement in six different

robberies between August 2017 and February 2018. Aside from one robbery that

occurred in Solon, Ohio, the other five incidents took place in the Glenville area near

the intersection of East 99th Street and St. Clair Avenue. During the six robberies,

appellant victimized four elderly victims and four commercial employees.

                          A. Juvenile Court Proceedings

             On March 7, 2018, in Cuyahoga J.C. No. DL-18-102995, appellant was

charged in a 58-count complaint in juvenile court. The complaint charged the

following offenses: (1) robbery, (2) theft, (3) escape (dismissed by the state on

August 28, 2018), (4) assault, (5) attempted murder, (6) aggravated robbery,

(7) aggravated burglary, (8) robbery, (9) kidnapping, (10) felonious assault,

(11) possessing criminal tools, (12) aggravated robbery with one- and three-year
firearm specifications, (13) aggravated robbery with one- and three-year firearm

specifications, (14) kidnapping with one- and three-year firearm specifications,

(15) kidnapping with one- and three-year firearm specifications, (16) robbery with

one- and three-year firearm specifications, (17) robbery with one- and three-year

firearm specifications, (18) having weapons while under disability, (19) theft with

one- and three-year firearm specifications, (20) theft with one- and three-year

firearm specifications, (21) aggravated robbery and complicity as to the one- and

three-year firearm specifications, (22) kidnapping with one- and three-year firearm

specifications, (23) robbery with one- and three-year firearm specifications,

(24) having weapons while under disability, (25) theft with one- and three-year

firearm specifications, (26) theft, (27) identity fraud, (28) telecommunications

fraud, (29) misuse of credit cards, (30) aggravated robbery with one- and three-year

firearm specifications, (31) kidnapping with one- and three-year firearm

specifications, (32) robbery with one- and three-year firearm specifications,

(33) grand theft with one- and three-year firearm specifications, (34) theft with one-

and three-year firearm specifications, (35) theft, (36) receiving stolen property

with one- and three-year firearm specifications, (37) misuse of credit cards,

(38) telecommunications fraud, (39) identity fraud, (40) attempted misuse of

credit cards, (41) telecommunications fraud, (42) identity fraud, (43) theft,

(44) attempted misuse of credit cards, (45) telecommunications fraud, (46) identity

fraud, (47) aggravated robbery, (48) aggravated robbery, (49) kidnapping,

(50) kidnapping, (51) felonious assault, (52) felonious assault, (53) felonious
assault, (54) felonious assault, (55) aggravated burglary, (56) having weapons while

under disability, (57) receiving stolen property, and (58) receiving stolen property.

             Counts 1 through 46 alleged that appellant committed the offenses

when he was 15 years old. Counts 47 through 58 alleged that appellant committed

the offenses when he was 16 years old.

            The specific facts of the six incidents will be set forth in further detail

below. Generally, Counts 1-4 pertained to an August 10, 2017 incident during which

appellant attacked 77-year-old J.P. at AJ’s Deli & Drive Thru, located at 10301 St.

Clair Avenue, Cleveland, Ohio 44108. J.P. was withdrawing money from an ATM

machine when appellant punched him in the face, grabbed $20 from him, and ran

away.

             Counts 5-11 pertained to a November 13, 2017 incident during which

appellant and another individual attacked 87-year-old J.G. inside his home on East

99th Street. Appellant and his accomplice beat J.G., rummaged through his pockets,

removed other items from the house, and fled. J.G.’s home is next door to the

residence where appellant was residing at the time. J.G. identified appellant in a

photo array as one of the two assailants. (Tr. 115-119.)

            Counts 12-20 pertained to a December 28, 2017 incident during which

Cleveland 19 Action News employees L.M. and E.W. were robbed at gunpoint in

their company truck. L.M. and E.W. were covering a story on East 99th Street. They

were approached by three young males wearing ski masks, two brandishing

firearms. The males ordered L.M. and E.W. to turn over their cell phones, wallets,
credit cards, and other belongings.      Investigators learned that an individual

attempted to sell L.M.’s stolen cell phone at Tones Wireless Shop, located at the

intersection of East 79th Street and Superior Avenue. Detective Kevin Warnock

identified appellant in surveillance video from Tones Wireless Shop.

             Counts 21-29 pertained to a January 8, 2018 incident during which

M.R., a Spectrum Cable employee, was assaulted and robbed during a service call on

East 93rd Street. M.R. was robbed by two males, one brandishing a handgun. The

males ordered him to turn over his phones, tablet, wallet, credit cards, and any other

belongings of value. Appellant was identified by an employee at One Stop Shop,

located at 10109 St. Clair Avenue, Cleveland, Ohio 44108 using M.R.’s card at an

ATM machine.

             Counts 30-36 and 44-46 pertained to a January 21, 2018 incident

during which V.F., an Amazon delivery driver, was robbed at gunpoint while making

a delivery in Solon, Ohio. V.F. was approached in the driveway by a single assailant

wearing a ski mask. There were three vehicles involved in this robbery. The

assailant pointed a gun at V.F., and V.F. fled to a nearby residence. The assailant

stole V.F.’s sprinter van that contained his wallet, keys, and several packages.

Appellant was subsequently identified in surveillance footage from Walmart where

he and three other individuals purchased a television with V.F.’s stolen credit card.

              Counts 37-43 do not constitute one of the six robberies for which

appellant was charged. Counts 37 and 38 involve offenses committed in Lake

County on January 21, 2018. Count 39 pertains to an offense committed against
V.F. in Lake County. Counts 40 and 41 pertain to alleged offenses committed in

Lake County on January 21, 2018. Count 42 pertains to an offense committed

against V.F. in Lake County on January 21, 2018. Count 43 pertains to an offense

committed against victim A.K. in Lake County.

             Counts 47-58 pertained to a February 7, 2018 incident during which

76-year-old D.W. and 81-year-old W.W. were attacked and robbed at their home on

East 99th Street. Appellant attacked D.W. as she was unloading groceries in her

driveway and demanded money from her. When W.W. came out of the house to

protect his wife, appellant began attacking him. Appellant ran off with D.W.’s wallet.

Appellant returned, initially to ask W.W. for their bank code, and a second time to

ask D.W. for her PIN number. Shortly after the assault and robbery, appellant was

detained by Officer Daniel McCandless in the basement of a home on East 99th

Street. Appellant was in possession of D.W.’s credit cards. D.W., who encountered

appellant in the driveway before the assault and robbery, identified appellant as the

individual that attacked her and her husband.

              The state filed a motion to transfer jurisdiction of the case from the

juvenile court to the general division for criminal prosecution pursuant to R.C.

2152.10(B), governing discretionary bindover. The state also filed a motion for

mandatory bindover. The juvenile court set a probable cause hearing on the state’s

motion to transfer for August 28, 2018.

              On May 24, 2018, defense counsel filed a motion to sever the counts

in the complaint pursuant to Crim.R. 8, 12(C)(5), and 14, and R.C. 2941.04. Defense
counsel’s motion additionally requested that Counts 37-43 be dismissed under R.C.

2938.10 for lack of jurisdiction. Regarding severance, defense counsel argued that

(1) joinder of the offenses charged in the complaint was improper because the

offenses did not meet the requirements under Crim.R. 8, (2) appellant would be

unfairly prejudiced by joinder, and (3) the state cannot refute appellant’s claim of

prejudicial joinder under the joinder or other acts tests. Regarding the Crim.R. 8

requirements for joinder, defense counsel contended that the offenses charged in

the complaint were not committed in the same neighborhood, the items stolen

during the robberies were different, and the robberies were not carried out the same

way.

              Defense counsel filed a motion to suppress on August 20, 2018.

Therein, defense counsel argued that any identifications of appellant should be

suppressed because the identification procedures were unreliable.

              The juvenile court addressed defense counsel’s motions during the

August 28, 2018 hearing. First, regarding defense counsel’s motion to sever, the

juvenile court found that joinder was permissible under Crim.R. 8(A). (Tr. 12.) The

juvenile court explained,

       [t]he offenses are of similar character and the offenses appear to be a
       part of a course of criminal conduct.

       Moreover, [appellant] would not be prejudiced by the presentation of
       evidence to the Court.

       Unlike the cases that [defense counsel cited], the complaint is not being
       tried to a jury. It’s being tried to the Court.
      So the rationale behind including joinder to a jury is because the jury
      may become confused and present an unfavorable impression of the
      alleged delinquent when there’s a number of offenses that are tried in
      one hearing.

      The Court is required and equipped to separate the evidence from each
      offense and analyze it accordingly. So the same danger that exists with
      respect to including joinder for a number of offenses for a jury does not
      exist for the Court[.]

(Tr. 12-13.)

               The juvenile court denied defense counsel’s motion to suppress

pursuant to State v. Mitchell, 42 Ohio St.2d 447, 329 N.E.2d 682 (1975), and In re

C.G., 8th Dist. Cuyahoga No. 97950, 2012-Ohio-5286. The court explained that

defense counsel’s motion to suppress was improper at the probable cause stage of

the proceedings. (Tr. 13-14.)

               The juvenile court held a hearing on the state’s motion to transfer

jurisdiction on August 28 and 29, 2018.         Appellant, appellant’s attorney and

guardian ad litem (“GAL”), and the prosecuting attorneys appeared at the hearing.

The state presented the testimony of 19 witnesses and submitted various exhibits to

the juvenile court in support of its motion to transfer. The state orally moved to

dismiss Count 3 of the complaint, and the juvenile court granted the state’s motion.

The defense rested without presenting any testimony or evidence.

               On September 4, 2018, the juvenile court issued a judgment entry

regarding the state’s motion to transfer jurisdiction in which the court set forth its

probable cause determinations on the 58 counts charged in the complaint. The

juvenile court found that the state established probable cause on Counts 1, 2, 4, 6, 7,
8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26, 27, 28, 29, 36,1 37, 38,

39, 40, 41, 42, 43, 46, 47, 49, 50, 51, 52, 54, and 55. The juvenile court found that

the state failed to establish probable cause on Counts 5, 24, 30, 31, 32, 33, 34, 35,

44, 45, 48, 53, 56, 57, and 58.

               The juvenile court ordered a full investigation to determine whether

appellant was amenable to juvenile rehabilitation, and the juvenile court ordered

the juvenile court’s clinic to conduct a psychological evaluation of appellant. The

juvenile court set the matter for an amenability hearing on October 4, 2018.

               The juvenile court conducted an amenability hearing on October 4,

2018. Following the amenability hearing, the case was transferred from juvenile

court to the general division for criminal prosecution.

           B. General Division: Cuyahoga C.P. No. CR-18-633923-A

               Appellant was bound over to the general division by way of a CIF on

October 23, 2018. On October 31, 2018, a Cuyahoga County Grand Jury returned a

56-count indictment against appellant that mirrored the 58-count complaint filed

in juvenile court. Appellant was arraigned on November 15, 2018. He pled not guilty

to the indictment.

               On February 8, 2019, appellant filed a motion to sever Counts 1-3, 4-

10, 11-19, 20-28, 29-44, and 45-56 from one another pursuant to Crim.R. 12(C)(5),

8, and 14, and R.C. 2941.01. Appellant argued that the counts should be severed



       1The juvenile court nolled the one- and three-year firearm specifications
underlying Count 36.
from one another “to ensure he receives a fair trial.” The trial court held a hearing

on appellant’s motion to sever on February 27, 2019. The trial court granted

appellant’s motion to sever in part. The trial court severed Counts 11-44, pertaining

to the commercial employee victims, from Counts 1-10 and 45-56, pertaining to the

elderly victims.

              On March 12, 2019, appellant filed a motion to suppress “any and all

pre-trial and in-court identifications[.]” Appellant argued that the admission of the

unreliable identification evidence would violate his due process rights. Before the

trial court ruled on appellant’s suppression motion, the parties reached a plea

agreement.

              On March 14, 2019, appellant pled guilty to (1) Count 1, robbery, as

charged in the indictment; (2) Count 6, aggravated burglary, as charged in the

indictment; (3) an amended Count 11, aggravated robbery, with a one-year firearm

specification (three-year firearm specification was deleted); (4) Count 20,

aggravated robbery, with one- and three-year firearm specifications, as charged in

the indictment; (5) an amended Count 29, aggravated robbery, with a one-year

firearm specification (three-year firearm specification was deleted); (6) an amended

Count 35, receiving stolen property (one-year firearm specification was deleted);

(7) Count 45, attempted murder, as charged in the indictment; (8) Count 46,

attempted murder, as charged in the indictment; (9) Count 47, aggravated robbery,

as charged in the indictment; and (10) Count 55, receiving stolen property, as

charged in the indictment. The remaining counts and specifications were nolled.
              The parties agreed that Counts 46 and 47 merged as allied offenses for

sentencing purposes. The state elected to sentence appellant on Count 46. As part

of the plea agreement, the parties agreed to recommend a sentencing range of 12 to

30 years in prison. The trial court accepted appellant’s guilty plea and set the matter

for sentencing. The trial court issued a nunc pro tunc journal entry on March 21,

2019, to accurately reflect the offenses to which appellant pled guilty during the

change of plea hearing.

              The trial court held a sentencing hearing on March 21, 2019. The trial

court imposed an aggregate prison sentence of 27 years, which was within the jointly

recommended sentencing range of 12 to 30 years in prison under the parties’ plea

agreement.

              On April 19, 2019, appellant filed the instant appeal challenging the

trial court’s judgment. He assigns six errors for review:

      I. The Cuyahoga County Juvenile Court violated [appellant’s] right to
      a fair hearing when it permitted the prosecutor to join — and denied
      [appellant’s] motion to sever — 58 unrelated delinquency counts.

      II. The state violated [appellant’s] statutory and constitutional rights
      when it criminally indicted him on counts that were never transferred
      to adult court, due to the State’s failure to establish probable cause.

      III. The juvenile court erred as a matter of law and violated
      [appellant’s] right to due process when it summarily denied his motion
      to suppress unconstitutional pretrial and in-court identifications.

      IV. The juvenile court erred when it failed to evaluate the quality and
      reliability of the state’s key identification evidence.

      V.   The juvenile court’s probable cause determinations were
      unsupported by the sufficiency and manifest weight of the evidence.
      VI. The cumulative effect of the errors in this case deprived [appellant]
      of his right to a fair hearing in both juvenile and adult court.

                                 II. Law and Analysis

                                  A. Motion to Sever

               In his first assignment of error, appellant argues that the juvenile

court erred by denying his motion to sever the unrelated counts in the complaint,

and that the juvenile court’s ruling violated his right to a fair probable cause

determination and hearing on the state’s motion to transfer jurisdiction of the case

from juvenile court to the general division.

               Joinder is governed by Crim.R. 8. Pursuant to Crim.R. 8, two or more

offenses may be joined when the offenses “are of the same or similar character, or

are based on the same act or transaction, or are based on two or more acts or

transactions connected together or constituting parts of a common scheme or plan,

or are part of a course of criminal conduct.” Generally, pursuant to Crim.R. 8(A),

the law favors joining multiple offenses in a single trial if the offenses charged are of

the same or similar character. State v. Lott, 51 Ohio St.3d 160, 163, 555 N.E.2d 293

(1990). Joinder is favored for several reasons, including avoiding multiple trials,

conserving time and expense, diminishing the inconvenience to witnesses, and

minimizing the possibility of incongruous results in successive trials before different

factfinders. State v. Torres, 66 Ohio St.2d 340, 421 N.E.2d 1288 (1981); see also

State v. Echols, 8th Dist. Cuyahoga No. 102504, 2015-Ohio-5138, ¶ 10 (joinder is

preferable where not unduly prejudicial).
              The defendant bears the burden of demonstrating that he or she

would be prejudiced by joinder and that the trial court abused its discretion in

denying severance. State v. Saade, 8th Dist. Cuyahoga Nos. 80705 and 80706,

2002-Ohio-5564, ¶ 12, citing State v. Coley, 93 Ohio St.3d 253, 754 N.E.2d 1129

(2001), and State v. LaMar, 95 Ohio St.3d 181, 191-192, 767 N.E.2d 166 (2002). A

trial court abuses its discretion when its decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

              Initially, appellant argues that the juvenile court erred by failing to

entertain arguments from the parties with respect to the motion to sever during the

probable cause hearing. In support of his argument, appellant directs this court to

State v. Frazier, 8th Dist. Cuyahoga No. 83024, 2004-Ohio-1121 (“Frazier I”).

              In Frazier I, the defendant was indicted in two separate cases of

several sex crimes involving two different child victims. On appeal, this court

reversed the joinder of the two cases, concluding that but for the jury hearing the

“otherwise inadmissible testimony” regarding the rape of the first victim, it was

unlikely that the jury would have found the defendant guilty of attempting to rape

the second victim. Id. at ¶ 19. This court explained that it was likely that the jury

“concluded that appellant had a propensity to commit the same crime against [the

second victim] on evidence that would otherwise be insufficient to support a

conviction for attempted rape.” Id. In finding that the trial court abused its

discretion in consolidating the offenses pertaining to the two victims for trial, this
court acknowledged that “[t]he trial court refused to consider appellant’s arguments

[that he would be prejudiced by the consolidation of the offenses for trial and that

the testimony of the two victims would be used to bolster the testimony of the other

victim] or to even hold a hearing on the admissibility of other acts testimony.” Id.

at ¶ 20.

              Appellant’s reliance on Frazier I is misplaced. Frazier I does not

stand for the proposition that a trial court is required to entertain oral arguments

from the parties regarding a motion to sever, or that a trial court errs or abuses its

discretion in ruling upon a motion without first entertaining oral arguments.

Furthermore, unlike Frazier I, the record reflects that the juvenile court considered

the arguments raised in appellant’s motion to sever before ruling on the motion.

              As noted above, the juvenile court concluded that joinder of the 58

counts in the complaint was permissible under Crim.R. 8(A) because the offenses

were “of similar character and the offenses appear to be a part of a course of criminal

conduct.” (Tr. 12.) Furthermore, because the evidence during the probable cause

hearing would be presented to the juvenile court, rather than a jury, the court found

that appellant would not be prejudiced by joinder of the offenses.

              After reviewing the record, we are unable to find that the trial court’s

judgment denying appellant’s motion to sever was unreasonable, arbitrary, or

unconscionable. The record reflects that the 58 offenses with which appellant was

charged in the complaint were generally of the same or similar character, and

constituted a common scheme or plan, or were part of a course of criminal conduct.
              The six incidents occurred within a six-month timeframe. During the

six robberies, appellant or his accomplices either violently assaulted the victims or

ordered the victims to comply at gunpoint. With the exception of the January 21,

2018 incident in Solon, the other five incidents occurred in the neighborhood where

appellant was residing, near the intersection of East 99th Street and St. Clair

Avenue. Appellant targeted four elderly victims and four commercial employee

victims.

              Appellant or his accomplices used physical force to carry out four of

the six robberies. In three of the six robberies, appellant or his accomplices used a

firearm to carry out the robberies. Appellant or his accomplices wore ski masks

during two of the robberies.

              Appellant or his accomplices would steal or order the victims to turn

over anything of value, including phones and wallets. The credit cards that were

stolen from L.M., M.R., and V.F. were used immediately after the robberies to make

various purchases. These facts were sufficient to establish that the six robberies

constituted a common scheme or plan or were part of a course of criminal conduct.

              Furthermore, appellant has failed to meet his burden of establishing

prejudice by joinder of the offenses. As the juvenile court recognized, the probable

cause determination is made by the juvenile court, not a jury. There is no indication

in the record that the juvenile court was confused by or incapable of separating the

charges pertaining to the six incidents or the evidence pertaining to each charge. See

State v. Frazier, 8th Dist. Cuyahoga Nos. 106772 and 106773, 2019-Ohio-1433, ¶ 13
(“Frazier II”), citing State v. Thomas, 8th Dist. Cuyahoga No. 90623, 2008-Ohio-

6148, ¶ 34.

              Even if appellant was able to demonstrate prejudice resulting from

the joining of the offenses at the probable cause hearing, the simple and direct

nature of the evidence relating to each individual charge negated any prejudice. If a

defendant makes a claim for prejudicial joinder, the state may rebut a defendant’s

claim by showing that the evidence of each joined offense is “simple and direct.” If

the state is able to make this showing, a defendant’s claim of prejudicial joinder will

fail. State v. Dean, 146 Ohio St.3d 106, 2015-Ohio-4347, 54 N.E.3d 80, ¶ 61. Where

the evidence of the joined offenses is “uncomplicated,” such that the factfinder is

“capable of segregating the proof” required to prove each offense, a defendant is not

prejudiced by joinder of the offenses. State v. Lunder, 8th Dist. Cuyahoga No.

101223, 2014-Ohio-5341, ¶ 33.

              In the motion to sever filed on appellant’s behalf in the juvenile court,

defense counsel acknowledged that “each of the alleged incidents has a distinct set

of victims, evidence, witnesses, and detectives” and that there would be no

overlapping testimony by any of the witnesses. Motion to sever at p. 11.

              In the instant matter, we find that the six robberies for which

appellant was charged were simple and straightforward. See State v. Williams, 8th

Dist. Cuyahoga Nos. 94321, 94322, and 94323, 2011-Ohio-316, ¶ 16. Similarly, the

evidence pertaining to each robbery was simple and direct. The victims’ testimony

and the testimony of the investigating officers during the probable cause hearing
was straightforward. The state’s witnesses provided detailed testimony about the

separate incidents, and the record reflects that the evidence pertaining to each

victim and each offense was separate and distinct, and easily capable of being

segregated. The thorough and extensive findings of fact issued by the juvenile court

at the close of the probable cause hearing demonstrate the court’s ability to segregate

the evidence pertaining to each individual count. (See tr. 404-430.) Finally, the fact

that the juvenile court determined that the state failed to establish probable cause

for Counts 5, 24, 30, 31, 32, 33, 34, 35, 44, 45, 48, 53, 56, 57, and 58 supports that

the juvenile court was not confused by the state’s evidence and was capable of

separating the evidence related to each individual charge.

              For all of the foregoing reasons, appellant’s first assignment of error

is overruled. The juvenile court did not err or abuse its discretion in denying

appellant’s motion to sever the counts charged in the complaint.

                                    B. Jurisdiction

              In his second assignment of error, appellant argues that his statutory

and constitutional rights were violated when he was indicted by a Cuyahoga County

Grand Jury on counts for which the juvenile court determined that the state failed

to establish probable cause. Appellant contends that “[w]here a juvenile court

makes a finding of no probable cause [pursuant to R.C. 2152.12(B)], the general

division lacks subject-matter jurisdiction to indict, try, and convict a child on those

counts.” Appellant’s brief at 19. Accordingly, appellant argues that his convictions
corresponding to Counts 5, 24, 30, 31, 32, 33, 34, 35, 44, 45, 48, 53, 56, 57, and 58

of the juvenile court complaint must be vacated.

              As an initial matter, although appellant identifies Count 46 in his brief

as a charge for which the juvenile court found no probable cause, the record reflects

that the juvenile court did, in fact, find probable cause on Count 46. Furthermore,

we note that appellant only pled guilty to two counts that corresponded to counts

charged in the juvenile court complaint for which the juvenile court found no

probable cause. Appellant pled guilty in the general division to Count 29 of the

indictment, which corresponded to Count 30 of the juvenile court complaint.

Appellant also pled guilty to Count 55 of the indictment, which corresponded to

Count 57 of the juvenile court complaint. The remaining counts of the indictment

that corresponded to counts charged in the juvenile court complaint for which the

juvenile court found no probable cause (Counts 5, 24, 31, 32, 33, 34, 35, 44, 45, 48,

53, 56, and 58) were dismissed pursuant to the plea agreement.

              Because Counts 5, 24, 31, 32, 33, 34, 35, 44, 45, 48, 53, 56, and 58

were dismissed by way of the parties’ plea agreement, appellant is unable to

demonstrate prejudice. See Frazier II, 8th Dist. Cuyahoga Nos. 106772 and 106773,

2019-Ohio-1433, at ¶ 30, citing State v. Lenard, 8th Dist. Cuyahoga No. 99149,

2013-Ohio-1995, ¶ 19; State v. Smith, 8th Dist. Cuyahoga No. 107899, 2019-Ohio-

4671, ¶ 20. Accordingly, we will determine whether appellant’s convictions on

Counts 29 and 55 of the indictment must be vacated.
      The Juvenile Division of the Court of Common Pleas has exclusive
      original jurisdiction to hear complaints that allege a juvenile is
      delinquent because he committed an offense that would be a crime if
      committed by an adult. State v. Fryerson, 8th Dist. Cuyahoga No.
      71683, 2000 Ohio App. LEXIS 456, 9 (Feb. 10, 2000). However,
      certain juvenile court cases can be transferred for criminal prosecution
      to the General Division of the Common Pleas Court. This transfer is
      also referred to as a bindover transfer to the adult court. R.C.
      2152.12(A)(1). There are two types of bindover transfers: mandatory
      and discretionary. R.C. 2152.10. * * *

      Following a hearing where the state introduces evidence showing
      probable cause that the child committed the alleged crimes, the child is
      eligible for a discretionary bindover pursuant to R.C. 2152.10(B). See
      Juv.R. 30. All children eligible for a discretionary bindover are not
      transferred for prosecution in the adult court. A juvenile court must
      first follow the procedures outlined in R.C. 2152.12 to determine if
      transfer is appropriate. Johnson v. Sloan, 154 Ohio St.3d 476, 2018-
      Ohio-2120, 116 N.E.3d 91, ¶ 6.

State v. Hennings, 8th Dist. Cuyahoga Nos. 108043, 108044, and 108045, 2019-

Ohio-4675, ¶ 8-9.

              Absent a proper bindover, the juvenile court has exclusive subject-

matter jurisdiction over any case involving an allegedly delinquent child. Wilson,

73 Ohio St.3d 40, 44, 652 N.E.2d 196 (1995). If the juvenile court fails to comply

with the mandatory requirements of the bindover statute, the juvenile court’s

transfer of the case to the general division is ineffective, and any judgment issued by

the general division is void. Johnson v. Timmerman-Cooper, 93 Ohio St.3d 614,

617, 752 N.E.2d 1153 (2001).

              The instant matter involves a discretionary bindover. As noted above,

the state filed motions for mandatory and discretionary bindover. The attempted

murder offense charged in Count 5 appears to be the only basis upon which the state
requested mandatory bindover.       Although appellant was charged with several

category two offenses, the category two offenses with which appellant was charged

when he was 16 years old did not require mandatory transfer under R.C.

2152.10(A)(2)(a) or (b). During the state’s closing argument at the probable cause

hearing, the prosecutor asserted that the November 13, 2017 incident involving J.G.

and the attempted murder offense charged in Count 5 would subject appellant to

mandatory bindover. (Tr. 382.) Subsequently, the prosecutor confirmed that

appellant was 15 years old at the time of the J.G. incident and, as a result, appellant

was not subject to mandatory bindover. (Tr. 405.)

              The juvenile court explained that if the state established probable

cause on the offenses charged in the complaint, an amenability hearing would be

scheduled because none of the offenses charged in the complaint subjected

appellant to a mandatory bindover. (Tr. 406.) In its October 22, 2018 judgment

entry, the juvenile court granted the state’s motion for discretionary transfer and

transferred the matter to the general division “pursuant to R.C. 2152.12(B).”

              In this appeal, appellant’s second assignment of error is premised

entirely on the proposition that if the juvenile court determines that the state failed

to establish probable cause on an offense, that offense should be dismissed and the

state should not have a second opportunity to prosecute the defendant for the same

offense in adult court. Alternatively, appellant appears to suggest that the offenses

for which the juvenile court found probable cause should be transferred to adult

court for criminal prosecution, and the offenses for which the juvenile court found
no probable cause should remain in juvenile court, resulting in two separate

prosecutions for multiple charges arising from the same or similar set of facts, or the

same course of criminal conduct. After reviewing the record, we disagree and find

appellant’s arguments to be misplaced.

              R.C. 2152.12(B), governing discretionary bindovers, provides,

      Except as provided in division (A) of this section, after a complaint has
      been filed alleging that a child is a delinquent child for committing an
      act that would be a felony if committed by an adult, the juvenile court
      at a hearing may transfer the case if the court finds all of the following:

      (1) The child was fourteen years of age or older at the time of the act
      charged.

      (2) There is probable cause to believe that the child committed the act
      charged.

      (3) The child is not amenable to care or rehabilitation within the
      juvenile system, and the safety of the community may require that the
      child be subject to adult sanctions. In making its decision under this
      division, the court shall consider whether the applicable factors under
      division (D) of this section indicating that the case should be
      transferred outweigh the applicable factors under division (E) of this
      section indicating that the case should not be transferred. The record
      shall indicate the specific factors that were applicable and that the court
      weighed.

              R.C. 2152.12(I) provides,

      Upon the transfer of a case under division (A) or (B) of this section, the
      juvenile court shall state the reasons for the transfer on the record, and
      shall order the child to enter into a recognizance with good and
      sufficient surety for the child’s appearance before the appropriate court
      for any disposition that the court is authorized to make for a similar act
      committed by an adult. The transfer abates the jurisdiction of the
      juvenile court with respect to the delinquent acts alleged in the
      complaint, and, upon the transfer, all further proceedings pertaining to
      the act charged shall be discontinued in the juvenile court, and the case
      then shall be within the jurisdiction of the court to which it is
      transferred as described in division (H) of section 2151.23 of the
      Revised Code.

              This court has held that pursuant to R.C. 2152.12(I), the juvenile court

does not have authority to dismiss counts charged in a complaint based on the state’s

failure to establish probable cause. Frazier II, 8th Dist. Cuyahoga Nos. 106772 and

106773, 2019-Ohio-1433, at ¶ 39. This court explained,

      R.C. 2152.12(I) does not afford a juvenile court with the authority to
      dismiss counts on the basis of whether or not the state has established
      probable cause. Indeed, the state’s bindover motion, pursuant to R.C.
      2152.10, does not allow or explicitly empower the juvenile court with
      this authority. The issue before the juvenile court is whether or not
      “there is probable cause to believe that the child committed the act
      charged.” R.C. 2152.12(B)(2). If the juvenile court finds probable
      cause, the bindover motion is granted, and the matter is transferred to
      the adult court. See State v. Whisenant, 127 Ohio App.3d 75, 81, 711
      N.E.2d 1016 (11th Dist.1998) (noting that the bindover proceedings are
      not adjudicative in that the juvenile’s guilt or innocence is not at issue).

Id.

              In Frazier II, the defendant-appellant was charged in a 28-count

complaint in juvenile court.     The offenses charged in the complaint involved

mandatory and discretionary bindover offenses.          The state filed a motion for

mandatory bindover pursuant to R.C. 2152.10(A) seeking to transfer Frazier’s case

to adult court. Following a probable cause hearing, the juvenile court determined

that the state failed to establish probable cause on the mandatory bindover offense

(Count 7, aggravated robbery) in order to transfer the case under R.C. 2152.10(A).

The juvenile court determined that the state demonstrated probable cause on 21 of

the 28 counts charged in the complaint, subjecting Frazier to discretionary

bindover. As a result, the juvenile court converted the state’s bindover motion to a
motion for discretionary bindover pursuant to R.C. 2152.10(B). Following an

amenability hearing, the juvenile court transferred the matter to the adult court, and

Frazier was indicted on all 28 counts as originally charged in the juvenile complaint.

              On appeal, Frazier argued that the general division court lacked

subject-matter jurisdiction to indict and convict him on Counts 7 through 13 because

those charges had already been dismissed by the juvenile court for lack of probable

cause. This court rejected Frazier’s argument, concluding that the general division

had jurisdiction over all counts transferred by the juvenile court, including the

counts on which the juvenile court found the state failed to establish probable cause,

pursuant to R.C. 2152.12(I) because all of the charges in the juvenile court complaint

were committed as part of the same course of conduct. Id. at ¶ 46-47, citing State v.

Mays, 2014-Ohio-3815, 18 N.E.3d 850 (8th Dist.), and State v. Smith, 9th Dist.

Summit No. 26804, 2015-Ohio-579, ¶ 22.

              In the instant matter, appellant acknowledges this court’s holding in

Frazier II, but argues that Frazier II was “wrongly decided,” a “doctrinal

aberration,” and not controlling precedent. We disagree, and find no reason to

divert from this court’s holding in Frazier II. Frazier appealed this court’s decision

to the Ohio Supreme Court, and the Ohio Supreme Court declined to accept

jurisdiction of Frazier’s appeal.2 State v. Frazier, 2019-Ohio-3331, 129 N.E.3d 453.

Accordingly, Frazier II remains controlling precedent in this district.



      2 Appellant raised two propositions of law: (1) in a juvenile bindover case, the
general division of a common pleas court does not have subject-matter jurisdiction over
              As noted above, appellant was charged in a 58-count juvenile

complaint for his involvement in six separate robberies.           The robberies were

committed between August 2017 and February 2018. The state filed a motion to

transfer the case to the general division. The juvenile court held a probable cause

hearing during which the state dismissed Count 3 of the complaint. The juvenile

court found that the state established probable cause on 42 of the 58 counts charged

in the complaint. The juvenile court found that the state failed to establish probable

cause on 15 of the 58 counts.

               Following an amenability hearing, the juvenile court granted the

state’s motion for discretionary bindover pursuant to R.C. 2152.12(B) and

transferred the matter to the general division. Thereafter, the state presented the

facts to the grand jury, and the grand jury returned a 56-count indictment against

appellant that mirrored the 58-count complaint charged against appellant in

juvenile court, including the counts for which the juvenile court determined that the

state failed to establish probable cause.

               Based on the facts and circumstances under which the juvenile court

in this case transferred the matter to the general division, Frazier is directly on

point.

               Here, like Frazier II, appellant argues that the adult court lacked

jurisdiction to indict and convict him on Counts 29 and 55 because the juvenile court



counts retained by the juvenile court; and (2) the state may not criminally indict a child
on charges for which it failed to establish probable cause in juvenile court.
determined that the state failed to demonstrate probable cause. Accordingly, we

must determine whether Counts 29 and 55 were part of a course of conduct, such

that the general division had jurisdiction over these counts pursuant to R.C.

2152.12(I). Offenses arising from the “‘same course of conduct’ have been defined

as ‘offenses that through their similarity, regularity and time between them are

concluded to be part of a single episode, spree, or ongoing series of offenses.’” Mays,

2014-Ohio-3815, 18 N.E.3d 850, ¶ 28, fn. 2, quoting United States v. Sheehan,

D.Montana No. CR 09-13-M-DWM, 2009 U.S. Dist. LEXIS 99800 (Oct. 27, 2009).

              Count 29 of the indictment, which corresponded to Count 30 of the

juvenile court complaint, charged appellant with aggravated robbery pertaining to

the January 21, 2018 robbery of V.F. in Solon, Ohio. Count 55 of the indictment,

which corresponded to Count 57 of the juvenile court complaint, charged appellant

with receiving stolen property in relation to the February 7, 2018 robbery of D.W.

and W.W. at their home on East 99th Street.

              As set forth in the analysis of appellant’s first assignment of error, the

record reflects that the 58 offenses with which appellant was charged in the

complaint were generally of the same or similar character, and constituted a

common scheme or plan, or were part of a course of criminal conduct. The six

robberies occurred within a six-month timeframe.           During the six robberies,

appellant or his accomplices either violently assaulted the victims or ordered the

victims to comply at gunpoint. With the exception of the January 21, 2018 robbery

in Solon, the other five incidents occurred in the immediate neighborhood where
appellant was residing, near the intersection of East 99th Street and St. Clair

Avenue.

              Appellant targeted four elderly victims and four commercial employee

victims. Appellant or his accomplices used force to carry out the robberies of the

elderly victims.   Appellant or his accomplices used firearms to carry out the

robberies of the commercial employee victims.

              Regarding the use of force to carry out the robberies of the elderly

victims, appellant punched J.P. in the face at the ATM before stealing his money.

Appellant and his accomplice brutally beat J.G. inside his home. Appellant brutally

beat D.W. and W.W. in their driveway before stealing D.W.’s wallet. Appellant or

his accomplices also used force to carry out the robbery of M.R. because he was

shoved against his truck before his valuables were stolen.

              Regarding the use of firearms to carry out the three robberies

involving the commercial employee victims, two black handguns were used during

the robbery of L.M. and E.W. A silver revolver was used during the robbery of M.R.

A black handgun was used during the robbery of V.F. Ski masks were worn during

the robberies of L.M. and E.W. and V.F.

              Appellant or his accomplices would steal or order the victims to turn

over anything of value, including phones and wallets. The credit cards that were

stolen from L.M., M.R., and V.F. were used immediately after the robberies to make

various purchases.
              These facts were sufficient to establish that the six robberies

constituted a common scheme or plan or were part of a course of criminal conduct.

Accordingly, pursuant to R.C. 2152.12(I), we find that the general division had

jurisdiction over all counts transferred by the juvenile court, including Counts 29

and 55, even though the juvenile court found no probable cause on the

corresponding counts in the juvenile complaint (Counts 30 and 57), because all of

the charges in the juvenile complaint were part of the same course of conduct.

Frazier II, 8th Dist. Cuyahoga Nos. 106772 and 106773, 2019-Ohio-1433, at ¶ 47.

              In Smith, 8th Dist. Cuyahoga No. 107899, 2019-Ohio-4671, this court

applied the Frazier II rationale. Smith was charged in an eight-count complaint

with two counts of first-degree felony aggravated robbery, grand theft, fifth-degree

felony theft, misdemeanor theft, two counts of failure to comply, and having

weapons while under disability. The aggravated robbery, grand theft, and felony

theft counts contained one- and three-year firearm specifications. The juvenile

court found probable cause to believe that Smith committed the two aggravated

robbery counts and the grand theft count. The juvenile court found no probable

cause on the firearm specifications underlying the aggravated robbery and grand

theft counts or the remaining five counts charged in the complaint. Following an

amenability hearing, the juvenile court transferred the matter to adult court

pursuant to a discretionary, not a mandatory bindover. Smith was then indicted on

the same eight counts for which he was charged in the juvenile court complaint.
                 On appeal, Smith argued that the adult court lacked subject-matter

jurisdiction to indict him on the five counts and firearm specifications for which the

juvenile court found that the state failed to establish probable cause. This court

rejected Smith’s argument, explaining that like the juvenile court in Frazier II, the

juvenile court

      did not have the authority to dismiss counts on the basis of whether or
      not the state has established probable cause. Therefore, Smith’s
      argument that Counts 4, 6, 7, and 8 were dismissed by the juvenile
      court is not an accurate procedural characterization. Frazier [II] at
      ¶ 38. Once the matter was transferred to the general division under
      R.C. 2152.12(I), it was within the grand jury’s province to consider and
      even return an indictment on charges that were not originally filed in
      the juvenile complaint. As we found in Frazier [II], R.C. 2152.12(I)
      provides the general division with jurisdiction over Count 7 (even with
      the juvenile court’s finding as to probable cause) and the other eight
      counts. Id. at ¶ 38. Moreover, Count 7 was part of a “course of
      conduct.” Indeed, all of the charges in Smith’s juvenile complaint were
      part of “the same course of conduct” because the similarity of the
      offenses are considered as part of a single crime spree. Id. at ¶ 47, citing
      Mays; [] Smith, 9th Dist. Summit No. 26804, 2015-Ohio-579. As a
      result, the general division had jurisdiction over all the counts in the
      indictment, including Counts 4, 6, 7, and 8.

Smith at ¶ 33.3

                 In the instant matter, like Smith, the general division had jurisdiction

over all of the counts in the indictment that were associated with the counts charged

in the juvenile court complaint, including Counts 29 and 55 of the indictment,

pursuant to R.C. 2152.12(I). Furthermore, like Smith, all 58 counts charged in the

juvenile complaint, including Counts 29 and 55, were part of the same course of



      3On May 12, 2020, the Ohio Supreme Court accepted Smith’s appeal for review.
Case No. 2019-1819, State v. Smith, 2020-Ohio-2819, 144 N.E.3d 448.
conduct based on the similarities of the six robberies and the circumstances under

which they took place.

             Finally, to the extent that appellant argues that his due process rights

or protection against double jeopardy were violated when he was indicted by the

grand jury for counts that the juvenile court found no probable cause, appellant’s

argument is misplaced. See State v. Hicks, 8th Dist. Cuyahoga No. 83981, 2005-

Ohio-1842, ¶ 13, citing State v. Salmon, 8th Dist. Cuyahoga Nos. 43328 and 43329,

1981 Ohio App. LEXIS 13495 (May 21, 1981), State v. Sims, 55 Ohio App.2d 285,

380 N.E.2d 1350 (8th Dist.1977) (“a juvenile bindover proceeding is not

adjudicatory in nature. As a consequence, being bound over to the court of common

pleas and then convicted in the court of common pleas does not constitute double

jeopardy.”). See also State v. Payne, 118 Ohio App.3d 699, 704-705, 693 N.E.2d

1159 (3d Dist.1997) (jeopardy does not attach to a preliminary or probable cause

hearing).

             For all of the foregoing reasons, we find no merit to appellant’s

assertion that the state is precluded from prosecuting him on charges for which the

juvenile court determined the state failed to establish probable cause. Appellant’s

second assignment of error is overruled.

                              C. Motion to Suppress

             In his third assignment of error, appellant argues that the juvenile

court erred in denying his motion to suppress. On August 20, 2018, defense counsel
filed a motion to suppress any pretrial and in-court identifications of appellant on

the basis that the identifications were not reliable.

              During the August 28, 2018 probable cause hearing, the juvenile court

denied defense counsel’s motion to suppress pursuant to Mitchell, 42 Ohio St.2d

447, 329 N.E.2d 682, and In re C.G., 8th Dist. Cuyahoga No. 97950, 2012-Ohio-

5286. The court explained that defense counsel’s motion to suppress was improper

at the preliminary, probable cause stage of the proceedings. (Tr. 13-14.)

      “[A] probable cause hearing held before a juvenile court’s transfer to
      adult court is a preliminary, non-adjudicatory proceeding[.]” Matter
      of B.W., 2017-Ohio-9220, 103 N.E.3d 266, ¶ 18 (7th Dist.), citing Breed
      v. Jones, 421 U.S. 519, 95 S.Ct. 1779, 44 L.Ed.2d 346 (1975), fn. 18, and
      State v. Carmichael, 35 Ohio St.2d 1, 7-8, 298 N.E.2d 568 (1973).
      Accord State v. Gilbert, 6th Dist. Lucas No. L-03-1273, 2005-Ohio-
      2350, ¶ 11; In re A.M., 139 Ohio App.3d 303, 308, 743 N.E.2d 937 (8th
      Dist.2000); Whisenant, 127 Ohio App.3d [at] 85, 711 N.E.2d 1016. This
      proceeding is non-adjudicatory because “the juvenile court’s function
      is not to determine whether the juvenile is guilty of the charge[,] but is
      to determine whether there is probable cause to believe the juvenile is
      guilty.” (Emphasis omitted.) B.W. at ¶ 18, citing State v. Iacona, 93
      Ohio St.3d 83, 93, 752 N.E.2d 937 (2001).

      Because a probable cause hearing is non-adjudicatory, the evidence
      presented at a probable hearing need not meet the same rigorous
      standards for admissibility at trial. See Whisenant at 85, quoting In re
      Ralph M., 211 Conn. 289, 559 A.2d 179 (1989) (“‘[statutory and]
      constitutional questions concerning the admissibility of [a juvenile’s]
      statements raised by the [state], while relevant at a later adjudicatory
      proceeding, are not appropriate for resolution at a transfer [i.e.,
      bindover] hearing’”). See also B.W. at ¶ 41, 48 (holding that the
      confrontation clause standards for the admissibility of evidence and the
      Ohio Rules of Evidence do not apply to probable cause hearings that
      are held prior to transferring a juvenile to adult court); State v. Grays,
      1st Dist. Hamilton No. C-790914, 1981 Ohio App. LEXIS 12488
      (Jan. 14, 1981) (“it cannot seriously be argued that testimony
      inadmissible at trial under the rules of evidence cannot be considered
      in a preliminary proceeding such as [a probable cause hearing in
      juvenile court]”). See generally Brinegar v. United States, 338 U.S.
      160, 174, 69 S.Ct. 1302, 93 L.Ed. 1879 (1949) (discussing the different
      standards and latitude allowed in determining probable cause versus
      guilt and indicating a lesser standard is required for probable cause).

State v. Starling, 2d Dist. Clark No. 2018-CA-34, 2019-Ohio-1478, ¶ 26-27.

              In Whisenant, the appellate court explained that because probable

cause hearings are not adjudicatory in nature, “statutory and constitutional

questions concerning the admissibility of evidence are premature and need not be

addressed.” (Emphasis added.) Whisenant, 127 Ohio App.3d at 85, 711 N.E.2d

1016. As such, the Eleventh District held that “[f]undamental fairness and due

process are not violated by the juvenile court’s failure to rule on or to suppress

evidence obtained in alleged violation of Miranda [v. Arizona, 384 U.S. 436, 86

S.Ct. 1602, 16 L.Ed.2d 694 (1966)] in [a probable cause, bindover] proceeding.” Id.

In other words, evidence that might otherwise be suppressed at trial on the basis of

a constitutional violation is admissible during a juvenile court’s probable cause

hearing. Starling at ¶ 29, citing Whisenant.

              In Mitchell, upon which the juvenile court relied in denying defense

counsel’s motion to suppress, the Ohio Supreme Court held that motions to suppress

evidence should not be made at preliminary hearings, and only become ripe for

determination after arraignment and prior to trial. Id. at syllabus. Mitchell did not

involve a probable cause or bindover hearing in juvenile court. Defense counsel

moved to suppress evidence during a preliminary hearing in adult court during
which the trial court was tasked with making a probable cause determination under

Crim.R. 5. Starling at ¶ 29, citing Mitchell at 450-451.

      Although the Supreme Court of Ohio has made it clear that “the
      juvenile court must evaluate the quality of the evidence presented by
      the state in support of probable cause as well as any evidence presented
      by the respondent that attacks probable cause[,]” Iacona, 93 Ohio
      St.3d at 93, 752 N.E.2d 937, citing Kent v. United States, 383 U.S. 541,
      563, 86 S.Ct. 1045, 16 L.Ed.2d 84 [(1966)], such an evaluation does not
      include entertaining motions to suppress. Mitchell at 450-451. In
      Mitchell, the Supreme Court noted that only evidence that is “clearly
      excludable under the rules of evidence prevailing in criminal trials”
      should, upon appropriate objection, be excluded by a magistrate when
      determining whether there is probable cause to believe a crime has
      been committed, but that such evidence may never be suppressed. Id.
      at 451.

Starling at ¶ 30.

              In the instant matter, the juvenile court’s August 2018 probable cause

hearings were substantially similar in nature to the probable cause hearing in

Mitchell, 42 Ohio St.2d 447, 329 N.E.2d 682. See Starling, 2d Dist. Clark No. 2018-

CA-34, 2019-Ohio-1478, at ¶ 29. As a result, pursuant to Mitchell, defense counsel’s

motion to suppress was not properly before the juvenile court at the time of the

probable cause hearings. This court has also held that alibis and suppression

motions are not to be addressed during a juvenile court’s probable cause hearing.

In re C.G., 8th Dist. Cuyahoga No. 97950, 2012-Ohio-5286, at ¶ 39, fn. 2.

              Finally, we note that defense counsel filed a boilerplate motion to

suppress without specific references to the facts or circumstances of the case. In

support of his argument that any identifications of appellant should be suppressed

as unreliable, defense counsel generally asserted that law enforcement
      may have conducted pre-trial, out-of-court photo spreads, line ups or
      cold stands at which certain witnesses may have identified [appellant].
      Any resulting identifications were obtained in violation of [appellant’s
      fundamental right to due process of law, since the circumstances
      surrounding the purported identification were so highly suggestive and
      inappropriate as to compel a finding of unreliability and fundamental
      unfairness.

Appellant’s motion to suppress, filed August 20, 2018, at p. 2.

              Defense counsel did not specify which law enforcement agency or

agencies administered the unreliable identification procedures, which witnesses

identified appellant in the identification procedures, or how the procedures or

identifications were unreliable.

              For all of the foregoing reasons, appellant’s third assignment of error

is overruled. The juvenile court did not err in denying appellant’s motion to

suppress.

                       D. Probable Cause Determinations

              Appellant’s fourth and fifth assignments of error pertain to the

juvenile court’s probable cause determinations.

                               1. Standard of Review

      The Ohio Supreme Court has instructed that “the state must present
      credible evidence of every element of an offense to support a finding of
      probable cause, but that evidence does not have to be unassailable.” In
      re A.J.S., 120 Ohio St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, ¶ 46,
      citing Iacona, 93 Ohio St.3d 83, 752 N.E.2d 937. The Supreme Court
      further explained, the juvenile court’s role in bindover proceeding is
      that of a “gatekeeper” because it is “charged with evaluating whether
      sufficient credible evidence exists” to warrant transfer to adult court.
      Id., citing In re A.J.S., 173 Ohio App.3d 171, 2007-Ohio-3216, 877
      N.E.2d 997 (10th Dist.).

      A juvenile court’s probable cause determination in a bindover
      proceeding involves questions of both fact and law. A.J.S., 120 Ohio
      St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, at ¶ 51. An appellate court
      will defer to the juvenile court’s “determinations regarding witness
      credibility, but [will] review de novo the legal conclusion whether the
      state presented sufficient evidence to demonstrate probable cause to
      believe that the juvenile committed the acts charged.” Id. “The
      ‘probable’ component of the probable cause determination means that
      the state must produce evidence that ‘raises more than a mere
      suspicion of guilt, but need not provide evidence proving guilt beyond
      a reasonable doubt.’” State v. Taylor, 8th Dist. Cuyahoga No. 106502,
      2018-Ohio-3998, ¶ 4, quoting A.J.S. at ¶ 42.

State v. Hughley, 8th Dist. Cuyahoga No. 108518, 2020-Ohio-1277, ¶ 35-36.

              In the instant matter, the parties stipulated that appellant was at least

14 years old when he committed the offenses charged in the complaint.

                            2. Identification Evidence

              In his fourth assignment of error, appellant reiterates his assertion

that the juvenile court erred by finding that defense counsel’s motion to suppress

was not properly before the court at the probable cause hearing. Appellant further

argues that the juvenile court’s probable cause determinations were invalid because

the court “expressly declined to assess the reliability and credibility of the

government’s identification evidence[.]” Appellant’s brief at 31.

              As noted above, the Ohio Supreme Court has held that the juvenile

court is required to evaluate the quality of the state’s evidence supporting probable

cause, and any evidence presented by the defense challenging the existence of

probable cause. Iacona, 93 Ohio St.3d at 93, 752 N.E.2d 937. As an initial matter,
to the extent that appellant argues that the juvenile court accepted the state’s

identification evidence as credible and reliable on the same basis that it summarily

denied defense counsel’s motion to suppress, appellant’s argument is unsupported

by the record. The record reflects that the juvenile court gave due consideration to

the identification issues.

              First, regarding the juvenile court’s probable cause determinations on

Counts 5-11, appellant takes issue with J.G.’s identification of appellant from a photo

array.   During the probable cause hearing, defense counsel objected to J.G.’s

identification from the photo array on the basis that it was presented to J.G. on two

occasions, and as a result, the photo array was unduly suggestive. The juvenile court

recognized that suppression motions were not properly raised during a probable

cause hearing. (Tr. 370-371; 410-411.) However, the juvenile court went on to

consider the process used to administer the photo arrays to J.G.

               The juvenile court concluded that J.G.’s identification was valid. The

juvenile court explained that a photo array can be presented to a witness twice,

provided that the photo arrays are presented by a blind administrator. Based on the

testimony presented by the state, the juvenile court concluded that both photo

arrays were presented to J.G. by a blind administrator. (Tr. 411.)

              The juvenile court’s findings regarding the photo arrays presented to

J.G. and J.G.’s identification of appellant indicate that the juvenile court evaluated

the quality and credibility of J.G. and his identification of appellant. We defer to the

juvenile court’s credibility determination in this respect because the juvenile court
is in a much better position to assess credibility than this court. See In re C.G., 8th

Dist. Cuyahoga No. 97950, 2012-Ohio-5286, at ¶ 39.

              Second, regarding the juvenile court’s probable cause determinations

on Counts 12-20, appellant appears to argue that the juvenile court failed to consider

the fact that L.M. did not identify appellant in a photo array, and identified a

different individual. Appellant’s argument is misplaced.

              In its probable cause findings, the juvenile court found that the state

established probable cause that appellant was one of the participants in the

December 28, 2017 robbery. The juvenile court set forth thorough findings in

support of its probable cause determination. The juvenile court explained that

L.M.’s description of the height of the assailant that pointed a gun at her, 5′6″ or

5′7″, was consistent with appellant’s height; L.M.’s description of this assailant’s

clothing was consistent with the clothing appellant is seen wearing approximately

two hours later in surveillance video from Tones Wireless Shop; and L.M.’s

description of appellant’s skin tone, darker skinned, was consistent with appellant’s

skin tone. Furthermore, appellant was in possession of the telephone stolen from

L.M. and used the PIN provided by L.M. during the robbery to unlock the phone.

(Tr. 413-414.) Regarding appellant’s argument that L.M. failed to identify appellant

from a photo array and identified another individual, the state had no burden to

disprove alternate theories of the case at a probable cause, bindover proceeding. See

A.J.S., 120 Ohio St.3d 185, 2008-Ohio-5307, 897 N.E.2d 629, at ¶ 61, citing Iacona

93 Ohio St.3d at 96, 752 N.E.2d 937. The evidence presented by the state was
sufficient to establish probable cause to believe that appellant committed the

offenses related to the December 28, 2017 robbery.

                For all of the foregoing reasons, appellant’s fourth assignment of error

is overruled.

                                      3. Sufficiency

                In his fifth assignment of error, appellant argues that the juvenile

court’s probable cause determinations were against the sufficiency of the evidence.

                As noted above, the state must present sufficient, credible evidence of

every element of an offense to support a finding of probable cause. In order to

establish probable cause, the state must present “some credible evidence as to each

and every element of the offense.” Iacona, 93 Ohio St.3d at 92-93, 752 N.E.2d 937.

The ‘“some credible evidence’” standard is flexible, grounded in probabilities, and

requires more than a mere suspicion of guilt but much less evidence than is required

to establish guilt beyond a reasonable doubt. See id. at 93, quoting Brinegar, 338

U.S. at 175, 69 S.Ct. 1302, 93 L.Ed. 1879. The probable cause standard requires the

juvenile court to “evaluate the quality of the evidence presented by the state in

support of probable cause as well as any evidence presented by the respondent that

attacks probable cause.” Iacona at 93.

                In the instant matter, the state presented the testimony of 19

witnesses during the probable cause hearing. Appellant, on the other hand, did not

present any testimony or evidence challenging the existence of probable cause.
                              a. Complicity Findings

              Appellant argues that the state failed to present sufficient evidence to

support the juvenile court’s complicity findings on Counts 12-17 and 20-25.

                              i. Counts 12-17 and 20

              Appellant argues that the state failed to present sufficient evidence to

support the juvenile court’s complicity findings on Counts 12-17 and 20. These

counts pertained to the December 28, 2017 robbery of Cleveland 19 Action News

employees L.M. and E.W. As noted above, the juvenile court found probable cause

on Counts 12-17 and 20.

              Appellant was charged with the following offenses in Counts 12-17:

(12) aggravated robbery with one- and three-year firearm specifications,

(13)   aggravated robbery with one- and three-year firearm specifications,

(14) kidnapping with one- and three-year firearm specifications, (15) kidnapping

with one- and three-year firearm specifications, (16) robbery with one- and three-

year firearm specifications, (17) robbery with one- and three-year firearm

specifications, and (20) theft with one- and three-year firearm specifications.

              As noted above in the analysis of appellant’s fourth assignment of

error, the juvenile court found that the state established probable cause that

appellant was one of the participants in the December 28, 2017 robbery. The

evidence presented by the state was sufficient to establish probable cause to believe

that appellant committed the offenses related to the December 28, 2017 robbery.
              In regard to Count 12, the juvenile court referenced State v. Phillips,

12th Dist. Clinton No. CA2009-03-001, 2010-Ohio-2711, and opined that Phillips

was “on point with this matter[.]” (Tr. 407.) In Phillips, the juvenile defendant was

charged with committing a theft offense of more than $100,000. In challenging the

juvenile court’s probable cause determination on appeal, the defendant argued that

the state failed to “present physical evidence or eyewitness testimony regarding the

appellant’s involvement in any of the acts which constituted the theft offense.” Id.

at ¶ 15. The Twelfth District held that the state presented sufficient credible evidence

to demonstrate probable cause that appellant stole a number of items of property

for which he was charged based on the state’s evidence that appellant was in

possession of the items of property after the incidents occurred.

              In the instant matter, the juvenile court applied the Phillips rationale

during its probable cause analysis, finding the case to be on point and persuasive

authority. The state presented evidence that appellant was in possession of L.M.’s

cell phone after the robbery, and he had the PIN number associated with the cell

phone. L.M. testified that the assailant that stole her cell phone ordered her to

disclose the PIN number required to access the phone.

                Investigators learned that an individual attempted to sell L.M.’s

stolen cell phone at Tones Wireless Shop, and Detective Kevin Warnock identified

appellant in surveillance video from Tones Wireless Shop with 100 percent

certainty.
               Based on its finding that the state established probable cause to

believe that appellant committed the offenses pertaining to L.M., the juvenile court

also found probable cause on the offenses pertaining to E.W. The juvenile court

explained that appellant “was present during the time of this incident and

participated with the other alleged co-delinquent or co-defendant, and thus the

complicity argument for the Aggravated Robbery with a one- and three-year gun

spec has been established for Count 13.” (Tr. 415.) The juvenile court also found

probable cause on Counts 15, 17, and 20 based on a complicity theory.

               Based on the foregoing analysis, appellant’s fifth assignment of error

is overruled with respect to Counts 12-17 and 20.

                            ii. Counts 22, 23, and 25

               Appellant argues that the state failed to present sufficient evidence

to support the juvenile court’s complicity findings on Counts 22, 23, and 25. These

counts pertained to the January 28, 2018 robbery of Spectrum Cable employee M.R.

As noted above, in relation to this incident, the juvenile court found probable cause

on Counts 21, 22, 23, and 25, and no probable cause on Count 24.

               Appellant was charged in Count 21 with aggravated robbery and

complicity as to the one- and three-year firearm specifications. Appellant was

charged in Count 22 with kidnapping with one- and three-year firearm

specifications. Appellant was charged in Count 23 with robbery with one- and three-

year firearm specifications.   Appellant was charged in Count 24 with having
weapons while under disability. Appellant was charged in Count 25 with theft with

one- and three-year firearm specifications.

                The juvenile court concluded that the state established probable

cause to believe that appellant committed the offense of kidnapping, robbery with

one- and three-year firearm specifications, and theft with one- and three-year

firearm specifications under a complicity theory.

                After reviewing the record, we find that the state presented sufficient

credible evidence to establish probable cause on Counts 22, 23, and 25. M.R.

testified that he was robbed at gunpoint by two individuals. The assailants took his

wallet and credit cards. The state presented evidence at the probable cause hearing

that appellant used M.R.’s stolen credit card immediately after the robbery at the

One Stop Shop, approximately one-half of a mile from the residence where M.R. was

robbed.

                M.R. also identified Courdell Walcott from a photo array as one of

the two assailants that robbed him. Walcott was identified by V.F., the victim of the

January 21, 2018 robbery in Solon, as the masked assailant that approached him at

gunpoint in the driveway where V.F. was making a delivery. The state presented

evidence at the probable cause hearing from which it can reasonably be inferred that

appellant and Walcott are associates and accomplices. Appellant and Walcott were

identified by Detective Kristi Harvey in Walmart surveillance footage purchasing a

television with V.F.’s stolen credit card.
                Based on the foregoing analysis, appellant’s fifth assignment of error

is overruled with respect to Counts 22, 23, and 25.

                                     b. Counts 5-11

                Appellant argues that the state failed to present sufficient evidence

to support the juvenile court’s probable cause determinations on Counts 5-11. These

counts pertained to the November 13, 2017 robbery of J.G. As noted above, the

juvenile court found probable cause on Counts 6-11, and no probable cause on

Count 5.

               Appellant was charged in Counts 6-11 with: (6) aggravated robbery,

(7) aggravated burglary, (8) robbery, (9) kidnaping, (10) felonious assault, and

(11) possessing criminal tools.

               After reviewing the record, we find that the state presented sufficient

credible evidence to establish probable cause on Counts 6-11. As noted above, J.G.

identified appellant from a photo array as one of the two assailants that broke into

his home and attacked him.         The assailants assaulted J.G. inside his home,

rummaged through his pockets, and stole other items from the house. (Tr. 351, 364.)

               The state presented evidence at the probable cause hearing regarding

the severe injuries sustained by J.G. as a result of the violent assault. J.G. spent two

weeks in the hospital where he received treatment for his injuries. After he was

discharged from the hospital, J.G. spent an additional two weeks for rehabilitation.

Finally, regarding the kidnapping and possessing criminal tools counts, the state
presented evidence that the assailants duct-taped J.G. to a chair and continued to

beat him while committing the theft offense.

               Based on the foregoing analysis, appellant’s fifth assignment of error

is overruled with respect to Counts 6-11.

                                   c. Counts 47-58

               Appellant argues that the state failed to present sufficient evidence to

support the juvenile court’s probable cause determinations on Counts 47-58. These

counts pertained to the February 7, 2018 robbery of D.W. and W.W. As noted above,

the juvenile court found probable cause on Counts 47, 49, 50, 51, 52, 54, and 55, and

no probable cause on Counts 48, 53, and 56. Counts 57 and 58 were dismissed, so

probable cause was not found on these counts.

               Appellant was charged with the following offenses: Count 47,

aggravated robbery; Count 49, kidnapping; Count 50, kidnapping; Counts 51, 52,

and 54, felonious assault; Count 55, aggravated burglary.

               After reviewing the record, we find that the state presented sufficient

credible evidence to establish probable cause on Counts 47, 49, 50, 51, 52, 54, and

55. D.W. identified appellant as the individual that assaulted her in the driveway

with certainty.   The juvenile court emphasized that “[D.W.] was adamant,

passionate about the fact that Mr. Eddie Burns was the person who committed that

offense against her and her husband.” (Tr. 424.)

              The state presented evidence at the probable cause hearing that

appellant was arrested mere minutes after the assault involving D.W. and W.W. in
the basement of a residence across the street. Investigating officers, who happened

to be in the area investigating a stolen vehicle, encountered appellant and saw him

run inside the residence. Officers gained entry into the residence and located

appellant hiding in the basement. Appellant fit the description D.W. provided to the

police. Appellant was in possession of credit cards belonging to D.W.

               The state presented evidence regarding the severe injuries sustained

by D.W. and W.W. W.W. sustained a concussion and more than six fractures,

including a broken nose and fractured facial bones during the assault. D.W.

sustained a laceration on her forehead that required stitches. She also suffered

several contusions during the assault.

               Based on the foregoing analysis, appellant’s fifth assignment of error

is overruled with respect to Counts 7, 49, 50, 51, 52, 54, and 55.

                                 4. Manifest Weight

               Finally, in challenging the juvenile court’s probable cause findings,

appellant appears to challenge the juvenile court’s determinations regarding the

credibility of the state’s witnesses. As noted above, this court defers to the juvenile

court’s credibility determinations. In re A.J.S., 120 Ohio St.3d 185, 2008-Ohio-

5307, 897 N.E.2d 629, at ¶ 51. Therefore, to the extent that appellant argues that

the state’s witnesses were not credible, we reject this argument.

               Appellant’s manifest weight of the evidence argument is misplaced in

the context of the juvenile court’s probable cause determinations and our review

thereof.
      “[O]nce the State has established probable cause as to each element of
      the offense charged, the State has satisfied its burden, and the juvenile
      court must bindover the case [or, for a discretionary bindover offense,
      proceed to the considerations set forth in R.C. 2152.12(C), (D), and
      (E)].” State v. Hairston, 10th Dist. Franklin No. 08AP-735, 2009-
      Ohio-2346, ¶ 19, citing A.J.S.[, at ¶ 46], citing Iacona, 93 Ohio St.3d at
      93, 95, 752 N.E.2d 937. “[T]he state has no burden to disprove
      alternate theories of the case at a bindover proceeding.” A.J.S. at ¶ 61,
      citing Iacona at 96. Accord, In re R.N., 6th Dist. Lucas No. L-17-1301,
      2018-Ohio-5006, ¶ 16. Rather, “[t]hat question would be reserved for
      ultimate adjudication by the trier-of-fact at trial in the general division
      of the common pleas court.” Hairston at ¶ 19, citing A.J.S. Therefore,
      based on these principles, a manifest weight analysis has no place in
      reviewing a juvenile court’s probable cause determination.

Starling, 2d Dist. Clark No. 2018-CA-34, 2019-Ohio-1478, at ¶ 46.

               Based on the foregoing analysis, appellant’s fifth assignment of error

is overruled with respect to his manifest weight of the evidence and credibility

arguments.

                                 E. Cumulative Error

               In his sixth assignment of error, appellant argues that the cumulative

effect of the juvenile court’s errors deprived him of his right to a fair probable cause

hearing.

      Under the doctrine of cumulative error, a conviction will be reversed
      when the cumulative effect of errors in a trial deprives a defendant of
      the constitutional right to a fair trial even though each of the errors does
      not individually constitute cause for reversal. State v. Hunter, 131 Ohio
      St.3d 67, 2011-Ohio-6524, 960 N.E.2d 955, ¶ 132; State v. Garner, 74
      Ohio St.3d 49, 64, 656 N.E.2d 623 (1995). However, the doctrine of
      cumulative error is inapplicable when the alleged errors are found to
      be harmless or nonexistent. Id.; State v. Brown, 100 Ohio St.3d 51,
      2003-Ohio-5059, 796 N.E.2d 506, ¶ 48.

State v. Shine, 2018-Ohio-1972, 113 N.E.3d 160, ¶ 141 (8th Dist.).
                In the instant matter, based on our resolutions of appellant’s first,

second, third, fourth, and fifth assignments of error, the cumulative error doctrine

is inapplicable. Accordingly, appellant’s sixth assignment of error is overruled.

                                     III. Conclusion

               After thoroughly reviewing the record, we affirm appellant’s

convictions. The juvenile court did not err in denying appellant’s motion to sever.

Appellant’s convictions are not void for lack of jurisdiction. The juvenile court did

not err in denying defense counsel’s motion to suppress. The state presented

sufficient evidence of probable cause to believe that appellant committed the

offenses charged in the complaint.

                Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.           The defendant’s

convictions having been affirmed, any bail pending is terminated. Case remanded

to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

SEAN C. GALLAGHER, P.J., and
RAYMOND C. HEADEN, J., CONCUR